internal_revenue_service release number e ge technical_advice_memorandum release date area director area tege appeals philadelphia pa date date taxpayer's name taxpayer's address taxpayer's id no year s involved conference held vil legend taxpayer issue whether the commissioner te_ge should exercise discretion to grant the taxpayer relief under sec_7805 of the internal_revenue_code to limit the retroactive effect of revocation of its exempt status under sec_501 facts application_for exemption taxpayer applied for tax-exempt status describing its activities on the form_1023 it stated it was formed to meet the needs of persons experiencing financial difficulties by offering biblical based financial counseling education encouragement and empowerment further its organizing documents provide it is organized and operated exclusively for religious purposes within the meaning of sec_501 it was founded by two persons who are both clinical psychologists and licensed family and marriage counselors ‘founders’ its board_of directors consisted of one of the founders serving as chairman and president the other founder as vice president and three other individuals none of the directors were to be compensated to achieve its objectives taxpayer stated the following programs would form the basis of its services telephone counseling- provide telephone financial counseling for those individuals who are unable to physically access its facilities face-to-face counseling- provide face-to-face financial counseling for those seeking assistance with restoration of credit financial management debt management and debt elimination this will be accomplished within the context and with the partnership of the local church seminars- provide seminars and workshops that disseminate information about financial management budgeting stewardship and biblical financial principles primarily through the local church resource support- produce and make available to clients resources that support its efforts to fulfill its mission these products will be made available to its clients as they interface with its programs media ministry- produce and broadcast various media programs such as radio television and internet communications that fulfill its mission and purpose taxpayer's financial support listed in order of size was to consist of donations and a third party organization will provide debt management services it described its fundraising program as initial start-up and seed monies will be acquired from individual donors monies acquired from seminars and workshops will be based upon free will offerings products will be provided for a suggested donation taxpayer answered no when asked if organization or had a special relationship with another organization by reason of interlocking directorates or other factors taxpayer also answered no when asked if recipients are required to pay for taxpayer's benefits services or products it was the outgrowth of or successor to another based on these representations the service issued a favorable determination_letter and classified taxpayer as a public charity examination the examination found that taxpayer's primary activity was enrolling individuals in debt management plans dmp in return for fees from debtors and fair share payments from its creditors taxpayer’s phone counselors enrolled callers it did not process the dmp applications itself but rather forwarded completed dmp packages to a for-profit company for processing taxpayer's dmp agreement required clients to make a monthly suggested donation of dollar_figure in addition to payments to creditors dmp clients made payments directly to the for-profit company the for-profit company disbursed the payments to creditors and on a weekly basis paid taxpayer for its portion of the fair share payments and monthly dmp client’s suggested donation the examination revealed that percent of taxpayer's revenue came from dmp activity taxpayer's training manual instructed counselors and administrators to aggressively pursue potential clients collect all the information required by the creditors for dmp enrollment the manual appears to instruct the counselors to do one thing - sell dmps to potential clients it provided a specific script to keep the conversations short but to taxpayer acknowledged that it did not conduct any educational seminars or workshops through the local church or elsewhere during the tax years under exam taxpayer spent less than dollar_figure on educational activities during the years under exam the only resources that it made available to its clients consisted of a powerpoint presentation on subjects of money management and finding meaningful employment posted on its website it did not produce or broadcast any educational programs for a media ministry the examination revealed that taxpayer had been conducting transactions with several related for-profit businesses and exempt entities such relationships were not disclosed during the application process including the fact that taxpayer was an outgrowth of the founders’ family and marriage counseling organization the founders received compensation from taxpayer and the related_organizations however taxpayer had no written employment agreements with founders and did not offer evidence of the hours each founder devoted to his position at taxpayer furthermore taxpayer paid one of the related_organizations rent during one of the exam years taxpayer did not report any of these changes in operation to the service taxpayer appealed the proposed revocation appeals sustained the revocation following the appeals process the national_office received this request for relief from retroactive revocation as a mandatory tam legal standard sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_1_501_a_-1 of the income_tax regulations states that an organization that the commissioner has determined to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation and subject_to the commissioner’s inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause sec_301_7805-1 of the procedure and administration regulations grants the commissioner authority to prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect section dollar_figure of revproc_2013_5 i r b states that all requests for relief under sec_7805 must be made through a request for technical_advice tam section dollar_figure states further that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a request for a tam and should discuss the items listed in dollar_figure of revproc_2013_5 as they relate to the taxpayer's situation section of revproc_2013_5 lists the criteria necessary for granting sec_7805 relief as well as the effect of such relief section dollar_figure states in part that a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer's detriment revproc_2013_9 r b sets forth procedures for issuing determination letters from eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings section dollar_figure of revproc_2013_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seek relief from retroactive revocation or modification of a determination or ruling under sec_7805 using the procedures set forth in revproc_2013_5 and sec_12 of revproc_2013_9 states that where there is a material_change inconsistent with exemption in the character purpose or method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in 353_us_180 the supreme court held that the commissioner has broad discretion to revoke a ruling retroactively it further held that a retroactive ruling may not be disturbed unless the commissioner abused his discretion vested in him id in 324_f2d_633 the court found the foundation’s efforts far from convincing to demonstrate that its information reports were adequate and sufficient to apprise the commissioner of its entry into the business activities which led to denial of its tax-exempt status shortly after receiving its tax-exempt ruling the foundation contracted with a for-profit company but failed to disclose this fact to the commissioner on its forms the court upheld the service's retroactive revocation in variety club tent no charities inc v commissioner 74_tcm_1485 the court held that petitioner operated in a manner materially different from that originally represented the organization represented in its exemption application and articles of incorporation that no part of its net_income would inure to the benefit of any private_shareholder_or_individual but the court found instances of inurement over several years and upheld the service's retroactive revocation for such years analysis in its during the years under examination taxpayer's operations were materially different from the description it provided in its exemption application see variety club tent no charities t c memo revproc_2013_9 sec_12 revproc_2013_5 at dollar_figure no misstatement or omission of material facts or materially different facts application taxpayer described multiple plans for bible-based financial education through in-person counseling seminars and workshops resource support and public media however the examination established that taxpayer's primary activity was promoting marketing and enrolling individuals in dmps for the for-profit entity that processed the dmps it also failed to offer any educational seminars or workshops or media activities as it had represented in its form_1023 contrary to taxpayer's representation in its form_1023 the examination also established that taxpayer charged customers fees for its services including a monthly service fee for dmps furthermore despite representing its source of revenue would be derived from donations taxpayer did not receive public support nor public donations taxpayer also represented in its form_1023 that it was not the outgrowth of another organization however the exam revealed it was a direct outgrowth of the founders’ family and marriage counseling organization contrary to taxpayer's representations the examination revealed that it had several business relationships with other related entities that it did not disclose taxpayer did not apprise the service of these material changes in its operations see stevens bros foundation f 2d pincite failure to adequately and sufficiently inform the service of material changes in operations therefore revocation may be retroactive to the year under examination when the service determined taxpayer had made material changes in its operations see automobile club of michigan u s pincite commissioner has broad discretion to revoke a ruling retroactively revproc_2013_9 sec_12 revocation ordinarily applies as of the date of the material changes in operations conclusion the commissioner tege has declined to exercise discretion to limit the retroactive effect of revocation of exempt status under sec_501 revocation is effective as of xxxx
